Froelich, Judge,
concurring.
(¶ 16} I write separately to emphasize that the reversal is required due to the state of the record.
{¶ 17} Gonzalez-Lopez, 548 U.S. 140, 126 S.Ct. 2557, 165 L.Ed.2d 409, held that a court’s erroneous decision to remove retained counsel in a criminal case is not subject to a harmless-error analysis; that is, the defendant need not object, *245allege that his subsequently appointed counsel was ineffective, or show that he would not have pleaded but for the removal of his retained attorney. Similarly, it cannot be claimed that he waived any error by entering a plea, especially a no-contest plea. To further obfuscate this very discrete area of law, it is not at all clear whether the removal of a retained counsel in a criminal case is even a final, appealable order. See, for example, State v. Chambliss, Cuyahoga App. No. 91272, 2008-Ohio-5285, 2008 WL 4531965, appeal accepted for review, 121 Ohio St.3d 1407, 2009-Ohio-805, 902 N.E.2d 32.
{¶ 18} A court is not required to hold a formal hearing in all cases where retained counsel is removed. State ex rel. Rose v. Garfield Hts. Mun. Court (1979), 57 Ohio St.2d 42, 11 O.O.3d 156, 385 N.E.2d 1314. Trial courts have the inherent power to manage their own dockets. State ex rel. Charvat v. Frye, 114 Ohio St.3d 76, 2007-Ohio-2882, 868 N.E.2d 270, at ¶ 23; see State ex rel. Buck v. McCabe (1942), 140 Ohio St. 535, 536, 24 O.O. 552, 45 N.E.2d 763 (granting a defendant in a personal-injury action, who had enlisted in the Canadian armed forces, a continuance “for the duration of the war * * * or [until] a reasonable time after the death of said defendant while on such service”). Nothing in Gonzalez-Lopez “casts any doubt or places any qualification upon our previous holdings that limit the right to counsel of choice * * * we have recognized a trial court’s wide latitude in balancing the right to counsel of choice * * * against the demands of its calendar.” Perkins v. Jackson (May 14, 2009), S.D. Ohio No. C-3:08-CV-277, 2009 WL 1362626, quoting Gonzalez-Lopez, 548 U.S. at 141, 126 S.Ct. 2557, 165 L.Ed.2d 409, citing Morris v. Slappy (1983), 461 U.S. 1, 11-12, 103 S.Ct. 1610, 75 L.Ed.2d 610.
{¶ 19} But in Rose, 57 Ohio St.2d 42, 11 O.O.3d 156, 385 N.E.2d 1314, the record reflects that defendant’s trial was delayed from April until at least mid-October as a result of retained counsel’s repeated failure to appear at scheduled proceedings, including two times when the prosecutor and jury were present and ready for trial. The first time, the court issued an order the same day removing the retained attorney as counsel; after subsequent discussions, counsel was reinstated and the court issued an order stating that prejudice would inure to the parties as the result of further delays. Despite this, he again failed to appear at the next trial date, and the court removed him as attorney of record.
{¶ 20} The Supreme Court held the “record at bar contains stipulated and admitted evidence [that the attorney] was unable to attend defendant’s trial due to scheduled appearances in other courts * * * [and the court] had ample evidence before it to conclude that [the attorney’s] caseload was causing ‘undue delay’ in the defendant’s cause and to enter the removal order.” Rose, 57 Ohio St.2d at 46, 11 O.O.3d 156, 385 N.E.2d 1314. Sup.R. 41(C) and Loc.R. 1.31, IV, of the Court of Common Pleas of Montgomery County, General Division, by *246analogy, allow the administrative judge to remove a retained attorney. See, e.g., Rose at 45, 11 O.O.3d 156, 385 N.E.2d 1314. There is no indication in Daily’s case that retained counsel’s motions were filed with the intent to unnecessarily drag out or unduly delay the proceedings or were even something over which he had any control (as opposed to Rose, whose trial calendar was apparently the reason for his actions and inactions).
{¶ 21} In Daily’s case, the record on appeal reflects the following:
April 20, 2007 Indicted
September 5, 2007 Order setting status for September 11, and schedule for September 20
October 20, 2007 Order to appear for trial on March 3, 2008
February 15, 2008 Waiver of time by defendant
February 15, 2008 Order setting final pretrial for May 1 and trial for May 5, 2008
April 28, 2008 Defendant’s motion for continuance based on need to obtain computer discovery from BCI
May 2, 2008 Order setting final pretrial for June 26 and trial for July 14
June 25 Defendant’s motion for continuance of pretrial because of medical testing
June 25 Entry granting continuance of pretrial until July 10
July 10 Defendant’s motion for continuance of final pretrial and trial due to illness
July 10 Order appointing new attorney
July 11 Retained attorney files witness designations
July 14 Order setting motion to suppress August 7, with notice to appointed attorney
July 22 Motion to suppress filed by appointed attorney
August 14 Order removing retained attorney “on grounds that [the attorney’s] reported health issues prevented him from fulfilling this court’s obligations, including but not limited to, fulfilling the court’s scheduling orders.”
August 28 Plea of no contest
September 11 Motion to withdraw plea
October 22 Decision denying motion to withdraw
November 4 Termination entry for October 30 sentencing
November 7 Notice of appeal
The record reflects only two motions for continuance of the trial — one for needed discovery and one for apparently serious, personal medical problems.
{¶ 22} The record does not reflect any inquiry of Daily or his retained counsel as to when the retained counsel would be available or any indication of prejudice to the state or the defendant by an extension of time. Such inquiries, at a minimum, would ensure that the defendant’s Sixth Amendments rights, as discussed in Gonzalez-Lopez, were not violated. See, e.g., Poulin, Strengthening the Criminal Defendant’s Right to Counsel (2006), 28 Cardozo L.Rev. 1213, 1265-1266 (concerning the importance of a hearing before counsel is removed and of the defendant’s presence at such hearing).
{¶ 23} We are extremely sensitive to the “public’s interest in the prompt and efficient dispatch of justice,” State v. Unger (1981), 67 Ohio St.2d 65, 67, 21 *247O.O.3d 41, 423 N.E.2d 1078, as well as that of the defendant, the prosecution, and the complainant. Moreover, we share, both at the trial and the appellate levels, the individual and systemic frustrations caused by the tensions among these sometimes competing interests.
{¶ 24} The question of “counsel of choice” most frequently arises when a defendant, at the last moment, wants to fire his retained or appointed attorney and obtain another attorney or when a defendant wants to keep his current attorney despite apparent conflicts of interest that that attorney has. However, such possible “game playing” or challenges to the integrity of the justice system are not present here.
{¶ 25} Based on the state of the record, I concur that the trial court erred by removing defendant’s retained counsel and appointing a new counsel for him, in violation of his Sixth and Fourteenth Amendment rights.